Judge WYNN
concurring by separate opinion.
I concur with the majority opinion and write separately to add that in determining whether a reasonable inquiry has been conducted for purposes of Rule 11, the time constraints for filing a pleading should be considered. Here, the responsive pleading *219filed by the defendant was required to be timely filed in accordance with Rule 12 of the Rules of Civil Procedure, which generally requires the defendant to serve his answer within 30 days from the service of the summons and complaint upon him. Even with the extension of 30 days allowed by the court in this case, the defendant has met the “reasonable inquiry” requirement of Rule 11. There is, in my opinion, no evidence that the investigative efforts suggested by the dissent could have been conducted within the applicable time constraints placed upon the defendant.